DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
Claims 1-20, filed 12/09/2020, are currently pending and are under consideration.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: The “mapping engine” in claims 1 and 12. The mapping engine is being understood as a processor or software that can perform the functions of generating a map of a heart, as explained in par. [0018] and [0032] of the specification.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claims recite a method and system for determining scar tissue. To determine whether a claim satisfies the criteria for subject matter eligibility, the claim is evaluated according to a stepwise process as described in MPEP 2106(III) and 2106.03-2106.04. The instant claims are evaluated according to such analysis. 
Step 1: Is the claim to a process, machine, manufacture or composition of matter?
Claim 1 is directed towards a method and claim 12 is directed towards a system, and thus meet the requirements for step 1. 
Step 2A (Prong 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
	Claims 1 and 12 recite a method and system for determining scar tissue comprising receiving biometric data, analyzing the biometric data, and determining scar tissue based on the analysis of the biometric data. The limitation of a method and system for determining scar tissue, as drafted in claims 1 and 12, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of a generic memory and processor. For example, a user could acquire biometric data, analyze it, and determine scar tissue. Other than reciting a memory and processor, nothing in the elements of the claims precludes the step from practically being performed in the mind. 
	If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Therefore, claims 1 and 12 recite an abstract idea of a mental process. 
Step 2A (Prong 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
	The additional element of a memory and a processor are recited at a high level of generality (i.e. as a generic memory to store data and a generic processor configured to process and analyze the biometric signals) such that they amount to no more than mere instructions to apply the exception using generic computer components. Furthermore, the method or system provide no means for using the scar determination for any further diagnosis or assessment or for displaying the scar determination to a user. 
	Accordingly, the additional elements do not integrate the abstract idea into a practical application. See MPEP 2106.06(b) and (f) and MPEP 2106.04(a)(2)(III)(C).
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
The additional elements when considered individually and in combination are not enough to qualify as significantly more than the abstract idea. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of a memory and a processor amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claims are not patent eligible.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 8, 11-14, 16, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ryu et al. (US Patent Application Publication 2011/0144510 – APPLICANT CITED ON 06/13/2022 IDS), hereinafter Ryu.
Regarding claims 1 and 12, Ryu teaches a method and system comprising: 
a memory storing processor executable code for a mapping engine (e.g. Par. [0038]: microcontroller includes memory and processor);
at least one processor configured to implement the mapping engine by executing the processor executable code of the memory to cause the system to perform  (e.g. Par. [0038]: microcontroller includes memory and processor):
receiving biometric data of at least a portion of an anatomical structure from at least a catheter (e.g. Pars. [0072] – [0074]: measurement of electric potentials and activation times using a catheter to generate isopotential and isochronal maps);
analyzing the biometric data based on at least one of an automatic tagging operation, a time weighted local activation time assignment operation, and a discrimination operation (e.g. Par. [0088]: automatic highlighting and identification of scarred areas, “Further, a system may include a module that relies on one or more criteria (e.g., potential and motion criteria) to automatically highlight or otherwise identify regions as potentially being damaged or scarred”; Pars. [0086]-[0087]: a composite map can be based on weighting of different metrics such as an isochronal map (which is based on activation times)); and 
determining scar tissue of the portion of the anatomical structure based on the analyzing of the biometric data (e.g. Par. [0088]: automatic highlighting and identification of scarred areas, “Further, a system may include a module that relies on one or more criteria (e.g., potential and motion criteria) to automatically highlight or otherwise identify regions as potentially being damaged or scarred”).
Claims 1 and 12 are anticipated by Ryu as indicated above. Regarding claims 2 and 13, Ryu further teaches wherein the automatic tagging operation comprises: determining, by the mapping engine, electrical measurements of the biometric data that have an indication associated therewith to generate a sub-data set of measurements; and assigning, by the mapping engine, a scar probability to each measurement of the sub-data set (e.g. Par. [0151]: subsets of the measured isopotential, electrical activation, and motion data are used; Par. [0153]: scar probability is determined using multiple metrics).
Claims 1 and 12 are anticipated by Ryu as indicated above. Regarding claims 3 and 14, Ryu further teaches determining a time window and which of the electrical measurements within the time widow have the indication to generate the sub-data set (e.g. Par. [0151]: subsets of the measured isopotential, electrical activation, and motion data are used; Par. [0073]: the data gathered is based on peak to peak times).
Claims 1 and 12 are anticipated by Ryu as indicated above. Regarding claims 5 and 16, Ryu further teaches wherein the scar probability is assigned based on voltage of the corresponding electrical measurement (e.g. Par. [0153]: scar probability is determined using multiple metrics; Par. [0087]: the metric may be the isopotential map; Par. [0073]: the isopotential map is based on voltages).
Claims 1 and 12 are anticipated by Ryu as indicated above. Regarding claims 8 and 19, Ryu further teaches wherein the biometric data includes one or more references signals and the electrical measurements (e.g. Par. [0121]: reference and recording electrodes are used).
Claim 1 is anticipated by Ryu as indicated above. Regarding claim 11, Ryu further teaches wherein the discrimination operation comprises determining whether an annotation point of the biometric data falls within a normal conductivity, a low conductivity, or a no conductivity (e.g. Par. [0091]: “With respect to isopotential data, bipolar voltage amplitudes less than about 1.5 mV may be identified as corresponding to low voltage zones while bipolar voltage amplitudes less than about 0.5 mV may be identified as corresponding to scar zones.”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al. (US Patent Application Publication 2011/0144510 – APPLICANT CITED ON 06/13/2022 IDS), hereinafter Ryu, as applied to claims 2 and 13 above, and further in view of Blake et al. (US Patent Application Publication 2016/0022375 – APPLICANT CITED ON 06/13/2022 IDS), hereinafter Blake.
Claims 2 and 13 are anticipated by Ryu as indicated above. Regarding claims 4 and 15, Ryu fails to teach wherein the indication comprises a tissue proximity indicator feature of the mapping engine that identifies contact by the catheter with the portion of the anatomical structure. Blake, in a similar field of endeavor, discloses a system and method for cardiac ablation. Blake discloses a tissue proximity indicator feature that identifies contact by the catheter with the portion of the anatomical structure (e.g. Par. [0081]: “Electrodes on the catheter tip 303 may be placed against the cardiac wall and used to measure electrical potential in the cardiac tissue throughout a cardiac cycle.”). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ryu to include a tissue proximity feature that identifies contact of the catheter with the anatomical structure as taught by Blake in order to provide the predictable results of creating an electric potential map of the heart.
Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al. (US Patent Application Publication 2011/0144510 – APPLICANT CITED ON 06/13/2022 IDS), hereinafter Ryu, as applied to claims 1 and 12 above, and further in view of Zahra et al. (Zahra, Binish & Athar, Atifa & Khan, Muhammad & Abbas, Sagheer & Ahmad, Gulzar. (2019). Automated diagnosis of liver disorder using multilayer neuro-fuzzy. International Journal of ADVANCED AND APPLIED SCIENCES. 6. 23-32. 10.21833/ijaas.2019.02.005.), hereinafter Zahra.
Claims 1 and 12 are anticipated by Ryu as indicated above. Regarding claims 6 and 17, Ryu fails to teach wherein the scar probability scar probability is assigned using fuzzy logic. Zahra is directed towards automated diagnosis using a multilayer neuro-fuzzy algorithm. Zahra discloses it is known to use fuzzy logic in medical systems to determine probability to help with patient diagnosis (e.g. Page 23, Section 1. Introduction: fuzzy logic is a known method of determining probability and is being used in medical systems to assist and perform diagnosis of patients).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ryu to include using fuzzy logic as taught by Zahra in order to provide the predictable results of assisting in patient diagnosis.   
Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al. (US Patent Application Publication 2011/0144510 – APPLICANT CITED ON 06/13/2022 IDS), hereinafter Ryu, as applied to claims 1 and 12 above, and further in view of Anter et al. (Anter, E, et al. Activation mapping with integration of vector and velocity information improves the ability to identify the mechanism and location of complex scar-related atrial tachycardias. Circ Arrhythm Electrophysiol. 2018;11:e006536. DOI: 10.1161/CIRCEP.118.006536), hereinafter Anter.
Claims 1 and 12 are anticipated by Ryu as indicated above. Regarding claims 7 and 18, Ryu fails to teach wherein the scar probability is used to define scar tissue on a triangular mesh. Anter is directed towards activation mapping. Anter discloses the scar probability is used to define scar tissue on a triangular mesh in order to reduce errors in interpolation (e.g. Page 3, right column, section labeled Vector Map, first sentence: “The algorithm assigns each triangle on the reconstructed mesh with 3 descriptors: LAT value, conduction vector, and the probability of nonconductivity.”, the probability of nonconductivity us being understood as scar probability; Page 3, left column, last full paragraph: “To solve this problem, we divided the surface into a mesh with small triangles reducing the magnitude of interpolation related to errors in projection”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ryu to include the scar probability being used to define scar tissue on a triangular mesh as taught by Anter in order to provide the predictable results of reducing errors made during interpolation. 
While there are no prior art rejections for claims 9, 10 and 20, they are not indicated as allowable due to the rejection under 35 U.S.C. 101 as explained above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHREYA P ANJARIA whose telephone number is (571)272-9083. The examiner can normally be reached M-F: 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHREYA ANJARIA/Examiner, Art Unit 3792                                                                                                                                                                                                        

/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792